Citation Nr: 0417674	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disorder, including ulcers.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
shrapnel wound of the right hand.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
double vision.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder.  

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hemorrhoids.  

7.  Entitlement to service connection for anal fissures.  

8.  Entitlement to service connection for a prostate 
disorder.  

9.  Entitlement to service connection for a deviated septum.  

10.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  In September 1993, the Board denied service connection 
for PTSD; evidence submitted since the 1993 Board decision is 
cumulative of evidence already of record and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  In September 1993, the Board denied service connection 
for a colon disorder, manifested by internal hemorrhoids with 
mucosal prolapse; evidence submitted since the 1993 Board 
decision is cumulative of evidence already of record and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  In an unappealed rating decision dated in June 1988, the 
RO denied service connection for ulcers; evidence submitted 
since the rating decision is cumulative of evidence already 
of record and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  In an unappealed rating decision dated in March 1988, the 
RO denied service connection for shrapnel wounds of the right 
hand; evidence submitted since the rating decision is 
cumulative of evidence already of record and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  In an unappealed rating decision dated in June 1988, the 
RO denied service connection for double vision; evidence 
submitted since the rating decision is cumulative of evidence 
already of record and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  In an unappealed rating decision dated in March 1988, the 
RO denied service connection for a skin disorder; the 
evidence submitted since the rating decision is cumulative of 
evidence already of record and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

7.   Anal fissures did not have their onset during active 
service or result from disease or injury in service.

8.  A prostate disorder did not have its onset during active 
service or result from disease or injury in service.

9.  A deviated nasal septum did not have its onset during 
active service or result from disease or injury in service.

10.  A low back disorder did not have its onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The Board's September 1993 denial of service connection 
for PTSD and a colon disorder, characterized as internal 
hemorrhoids with mucosal prolapse, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  Evidence submitted since the September 1993 denial of 
service connection for PTSD is not new and material; thus, 
the requirements to reopen the claim have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  Evidence submitted since the September 1993 denial of 
service connection for a colon disorder, characterized as 
internal hemorrhoids with mucosal prolapse, is not new and 
material; thus, the requirements to reopen the claim have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

4.  The June 1988 rating decision denying service connection 
for ulcers and double vision is final.  38 U.S.C.A. § 7105 
(West 2002).  

5.  Evidence submitted since the June 1988 rating decision is 
not new and material; thus, the requirements to reopen the 
claims of service connection for ulcers and double vision 
have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

6.  The March 1988 rating decision denying service connection 
for shrapnel wounds of the right hand and a skin disorder is 
final.  38 U.S.C.A. § 7105 (West 2002).  

7.  Evidence submitted since the March 1988 rating decision 
is not new and material; thus, the requirements to reopen the 
claims of service connection for shrapnel wounds of the right 
hand and a skin disorder have not been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

8.  Anal fissures were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).

9.  A prostate disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).

10.  A deviated nasal septum was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

11.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Id.  The Court also held that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

The Board finds no deficiencies with the duty to inform the 
veteran with regard to the claims currently being reviewed.  
The record shows that the requirements of the VCAA were met 
by means of a detailed letter from the RO in February 2001.  
It appears from the contentions and arguments presented by 
the appellant that he is fully aware of the relevant law and 
evidence germane to his claims on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claims.  The VCAA-notice 
letter outlined what evidence VA had and what evidence was 
necessary to complete the veteran's claims.  He was told to 
submit information and/or evidence in his possession to VA, 
showing that his claimed disabilities were related to 
service.  He was informed of what VA would be obtaining and 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  This letter predated 
the October 2001 rating decision which initially denied the 
claims.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, VA and post-service 
private treatment records have been identified and obtained.  
The Board finds that the claims are substantially complete.  
The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  In this 
case, the RO did not provide the appellant with VA 
compensation examinations.  Under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
disabilities for which the veteran seeks service connection 
may be associated with his active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  While the veteran has current 
diagnoses of disabilities, he has not brought forth any 
evidence suggestive of a causal connection between the 
current disabilities and service.  The RO informed him that 
he would need medical evidence of a relationship between the 
current disabilities and service, and the veteran has not 
provided such evidence.  As to the new and material evidence 
claims, the veteran has been fully informed of the need to 
submit new and material evidence, what the current evidence 
of record is, and the assistance VA will provide.  The 
assistance provided by VA does not include, in these 
circumstances, an examination, as evidence of current 
disability is not the critical element missing in the finally 
denied claims.  

It is clear that the claimant has nothing further to submit 
with regard to these claims, and adjudication of his claims 
can proceed.  Further delay of the appellate review of this 
case by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  New and material evidence

PTSD and hemorrhoids

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for PTSD and a colon disorder, i.e., 
hemorrhoids, was denied by the Board in September 1993.  With 
regard to PTSD, the Board determined that the evidence did 
not show that the veteran was in combat during his Vietnam 
service nor did it show a verified stressor to otherwise 
support a diagnosis of PTSD.  See 38 C.F.R. § 3.304 (2003).  
The Board noted specifically that the veteran did not have 
presumed combat exposure, and that he had submitted an 
altered copy of his DD Form 214 showing a Purple Heart award, 
while the official service records failed to show that the 
veteran was awarded a Purple Heart.  With regard to the colon 
disorder, the Board determined that the evidence did not show 
that the veteran had a colon disorder in service or that a 
current colon disorder was otherwise related to service.

Evidence submitted since that time includes lay statements, 
including from the veteran, his mother, and a neighbor; some 
private treatment records, including some duplicates of those 
already considered; and VA treatment records dated from 1982 
through 2002, including some duplicates of those already 
considered.  

As previously stated, the September 1993 Board decision is 
final.  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 29, 2001.

The evidence received since the 1993 Board decision which was 
previously submitted to agency decisionmakers is not new and 
material.  In this regard, some of the VA treatment records 
and the treatment records from Dr. Stoddard and Palm Springs 
Medical Center were already considered and are not new.  
Although Dr. Stoddard indicates in a recent letter (dated in 
December 2001), that he treated the veteran for psychiatric 
problems and hemorrhoids, this is not material evidence 
because it does not bear directly and substantially upon the 
specific matter under consideration.  As to PTSD, this claim 
was denied because the evidence did not show that that the 
veteran was engaged in combat or that, in the alternative, 
his stressors which support his diagnosis of PTSD are 
otherwise verified.  The evidence still does not show that 
the veteran engaged in combat or that his stressor supporting 
the diagnosis of PTSD are verified.  

Evidence indicating that the veteran has a current diagnosis 
of PTSD is cumulative and redundant, as the diagnosis was of 
record in 1993.  The critical element missing still is the 
stressor support for the diagnosis, as required by 
controlling VA laws and regulations.  See 38 C.F.R. § 3.304 
(2003).  The veteran has again described his stressors in 
treatment records, including killing a child and watching a 
friend commit suicide.  However, these alleged stressors were 
considered by the Board in 1993; therefore, the veteran's 
statements are not new.

Moreover, as to the colon disorder, characterized as 
hemorrhoids with mucosal prolapse, in December 2001 Dr. 
Stoddard stated that he treated the veteran from April 1970 
to December 1980.  He further stated that during that time he 
treated the veteran for hemorrhoids.  However, he not specify 
at which point in that 10-year time span the treatment for 
hemorrhoids was provided.  Assuming, without deciding, that 
he meant that he treated the veteran for hemorrhoids in 1970, 
this is not supported by his actual treatment records of the 
veteran, which include treatment records dated in 1970, but 
none showing treatment for hemorrhoids.  Thus, the evidence 
with regard to this claim is cumulative and redundant.  
Current treatment records are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim because the critical element of the claim is still 
missing, medical support for a relationship between current 
hemorrhoids and service.  

Additionally, the veteran's and other lay statements of 
record concerning the onset of hemorrhoids or PTSD are not 
material, as they are not competent in this regard.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, new and 
material evidence has not been presented, and the claims of 
service connection for PTSD and a colon disorder, 
characterized as internal hemorrhoids with mucosal prolapse, 
are not reopened.  

Ulcer

Service connection for ulcer disease may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

Service connection for an ulcer was denied in a March 1988 
rating decision.  Additional evidence was presented and the 
RO denied the claim again in June 1988.  The RO's unappealed 
decision is a final decision not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105.  In order to reopen 
his claim, the veteran must present new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence before the RO in 1988 includes records which showed 
that the veteran complained of epigastric pain for two weeks 
in October 1972.  The impression was spastic gastritis.  The 
veteran was treated by Dr. Stoddard.  The veteran again 
complained of epigastric discomfort in March 1973.  In 1976, 
he was diagnosed as having possible recurrent peptic ulcer.  
He was diagnosed as having ulcerative duodentitis in 1982.    

Additional evidence submitted since the June 1988 denial 
includes a statement from Desert Surgery Center showing 
treatment for duodenal ulcer in 1987.  Earlier dated records 
show the veteran was noted to have a "possible peptic 
ulcer" by Dr. Stoddard, according to records associated with 
the final claim.  The document has a typed date of May 1970.  
Additional new records include VA and private treatment 
records show ongoing treatment for ulcer in 1999.  

The claim was denied by the RO in June 1988 because there was 
no evidence of an ulcer disorder within a year of separation 
from service.  The records submitted since the final decision 
in June 1988, when considered in conjunction with the other 
evidence already of record, are not significant.  The 
document purportedly dated in May 1970 is clearly an altered 
copy of the October 1972 treatment record with a new date 
typed over the old one.  Thus, as it is inherently 
incredible, it has no probative value.  The other records 
suggest ongoing treatment for a problem that was not present 
until several years following service.  They are thus not 
relevant in this claim.  This new evidence was not previously 
submitted to agency decision makers, but it does not bear 
directly and substantially upon the specific reason for the 
prior denial, it is cumulative and redundant, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, supra; 38 
C.F.R. § 3.156.  

Again, the veteran's own statements concerning the onset of 
an ulcer are not material, as they are not competent in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such the Board finds that the evidence is not new and 
material and the claim for an ulcer condition is not 
reopened.

Shrapnel wounds of the right hand, double vision, and a skin 
disorder

Service connection for shrapnel wounds of the right hand, 
double vision, and skin disorder were denied a March 1988 
rating decision.  This decision is final.  

Evidence before the RO in 1988 included the service medical 
records, which were negative for double vision or a skin 
disorder.  After service, the veteran was diagnosed as having 
seborrheic dermatitis in 1975.  He suffered a puncture wound 
to the right hand in April 1976.  He again injured his right 
hand with a metal object in August 1977.  In April 1977, he 
said that he had a rash on his chest for five or six years.  
He was shown to have a rash over the anterior chest in 1982.  
Diplopia and blurred vision were diagnosed on VA examination 
in January 1988.    

The claims for double vision and skin disorder were denied in 
1988 because the record, which included the service medical 
records, records of private treatment from Dr. Bierfreund, 
Desert Hospital, Dr. Stoddard and Palm Springs Medical 
Center, showed no evidence of double vision or a skin 
disorder until many years after service.  

As to a skin disorder, the evidence received since the March 
1988 rating decision shows ongoing complaints and findings of 
a skin disorder.  In that regard, evidence which was 
previously submitted to agency decisionmakers is not new and 
material.  Though the veteran submitted duplicate treatment 
records from Dr. Stoddard and Palm Springs Medical Center, 
these were already considered and are not new.  Although Dr. 
Stoddard indicates in a recent letter (dated in December 
2001), that he treated the veteran for rash, wound to the 
right hand, and eye condition, this is not material evidence 
because it does not bear directly and substantially upon the 
specific matter under consideration.  Dr. Stoddard's records 
were of record at the time of the denial in 1988 and, while 
they do indicate treatment, they do not show that skin 
disease was present in service or that there is a link 
between current disease or residuals of injury of the right 
hand and service.  The evidence still does not contain the 
critical element of a nexus between the diseases, injury 
residuals, and service.  

Evidence indicating that the veteran has current diagnoses of 
a skin rash and a right hand disorder is cumulative and 
redundant, as the diagnoses were of record in 1988.  The 
critical element missing still is the link between the 
current problems and service.  

As to an eye disorder, records from the veteran's osteopath, 
Hollis H. King, D.O., date from July to September 1987.  
These show diplopia.  Based on this evidence, the RO again 
denied the claim for double vision in June 1988.  

The evidence received since the June 1988 rating decision 
shows ongoing complaints and findings of double vision.  In 
that regard, evidence which was previously submitted to 
agency decisionmakers is not new and material.  Though the 
veteran submitted duplicate treatment records from Dr. 
Stoddard and Palm Springs Medical Center, these were already 
considered and are not new.  Although Dr. Stoddard indicates 
in a recent letter (dated in December 2001), that he treated 
the veteran for an eye condition, this is not new material 
evidence because it does not bear directly and substantially 
upon the specific matter under consideration.  Dr. Stoddard's 
records were of record at the time of the denial in June 1988 
and, while they do indicate treatment, they do not show that 
these specific disease and injuries were present in service 
or that there is a link between current disease and service.  
The evidence still does not contain the critical element of a 
nexus between a current eye disorder, i.e., double vision, 
and service.  

Evidence indicating that the veteran has a current diagnosis 
of diplopia is cumulative and redundant, as the diagnosis was 
of record in 1988.  The critical element missing still is the 
link between the current problem and service.  

Moreover, as to the right hand, the evidence available in 
March 1988 showed no shrapnel wound in service.  Service 
medical records were negative.  As noted above, the veteran 
was treated for a puncture wound after service in 1976 and 
1977.  He suffered the puncture wound while lifting a metal 
object.   X-rays showed no metal fragments or arthritis.  

Records submitted since the March 1988 denial includes VA 
treatment records which show degenerative joint disease of 
the right hand.  This evidence does not show a link between 
the current problem and service.  Current treatment records 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim because the critical 
element of the claim is still missing, in service injury 
and/or a nexus to active service.  Thus, new and material 
evidence has not been presented, and the claim is not 
reopened.  

C.  Service connection

Anal fissures, deviated septum, prostate disorder, low back 
disorder

The veteran's claims for service connection for anal 
fissures, a deviated septum, a prostate disorder, and a low 
back disorder were initially denied in the October 2001 
rating decision.  The record shows that these conditions were 
not noted in service.  On separation examination in April 
1970, evaluation of the nose, anus and rectum, genitourinary 
system, and spine was normal.  Dr. Stoddard's records show 
the initial diagnosis of anal fissure in March 1973.  
Prostatitis was first noted in VA treatment records dated in 
December 1991.  VA treatment records show a diagnosis of 
cavum septum in 1987 and a deviated nasal septum in June 
1989.  Records from Dr. Bierfreund show complaints of low 
back pain in March 1976.  A chest and lumbar spine X-ray 
associated with a 1987 VA examination showed a normal lumbar 
spine.  Ongoing complaints are noted in VA and private 
treatment records dated from 1989.  

While a review of the record shows these conditions existed 
following service, with the earliest documented manifestation 
of an anal fissure being three years following service, there 
is no competent medical evidence which demonstrates that 
these conditions are related to service.  The service medical 
records do not show the conditions, the diagnoses occurred 
years after service, (including outside the presumptive 
period for arthritis of the spine) and no health care 
provider has opined that there is a relationship between any 
of these conditions and service.  

The only evidence of a relationship between service and 
current anal fissures, deviated septum, prostate disorder, 
and low back disorder, first documented many years following 
service, is the veteran's contentions.  The actual medical 
evidence is against the claims.  While the veteran is 
competent to describe the symptoms that he experienced, his 
statements are without significant probative value in regard 
to the issue at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the veteran's personal belief that he has these current 
disabilities, and that a relationship exists between the 
disabilities, first manifested many years after service, and 
his service, cannot serve to prove that the disabilities for 
which he claims service connection were incurred in or 
aggravated by service.  All of the probative medical evidence 
is against his theory.  In the absence of medical evidence 
establishing a relationship between anal fissures, a deviated 
septum, a prostate disorder, and a low back disorder and 
service, the preponderance of the evidence is against the 
claims.  The benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issues.  That doctrine 
is not for application in this case because the preponderance 
of the evidence is against the veteran's claims.  See Gilbert 
v. Derwinski, 1 Vet. App. at 55.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for PTSD, the 
claim remains denied.  

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for 
hemorrhoids, the claim remains denied.  

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection a skin 
disorder, the claim remains denied.  

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for shrapnel 
wounds of the right hand, the claim remains denied.  

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for double 
vision, the claim remains denied.  

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for ulcers, 
the claim remains denied.  

Service connection for anal fissures is denied.  

Service connection for a prostate disorder is denied.  

Service connection for a deviated septum is denied.  

Service connection for a low back disorder is denied.  



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



